                       Case 1:19-cr-10363-LTS Document 41 Filed 04/30/20 Page 1 of 3

AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                          District of
                                                       __________     Massachusetts
                                                                    District of __________

                   United States of America                             )
                              v.                                        )
           .90-3 %2832-3 368-> ',%4%663
                                                                        )      Case No.      '6087
                                                                        )
                              Defendant                                 )

                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I - Eligibility for Detention

     Upon the

                Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                  (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                  (b) an offense for which the maximum sentence is life imprisonment or death; or
                  (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                  (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                  (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                  (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
                  (e) any felony that is not otherwise a crime of violence but involves:
                  (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                  (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                    Page 1 of 3
                       Case 1:19-cr-10363-LTS Document 41 Filed 04/30/20 Page 2 of 3

AO 472 (Rev. 11/16) Order of Detention Pending Trial

    B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis.

                OR

                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

    By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

    By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties


                                                                                                                      Page 2 of 3
                       Case 1:19-cr-10363-LTS Document 41 Filed 04/30/20 Page 3 of 3

AO 472 (Rev. 11/16) Order of Detention Pending Trial

          Lack of significant community or family ties to this district
          Significant family or other ties outside the United States
          Lack of legal status in the United States
          Subject to removal or deportation after serving any period of incarceration
          Prior failure to appear in court as ordered
          Prior attempt(s) to evade law enforcement
         Use of alias(es) or false documents
          Background information unknown or unverified
          Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 1V 3VXM^ 'LETEVVS EKI  MW EPPIKIH XS LEZI GSRWTMVIH XS TSWWIWW ERH XS TSWWIWW SZIV JMZI OMPSKVEQW SJ GSGEMRI [MXL MRXIRX XS
 HMWXVMFYXI MX ,I JEGIW E ]IEV QMRMQYQ QERHEXSV] WIRXIRGI FIGEYWI XLI [IMKLX SJ XLI HVYKW XVMKKIVW E XIR]IEV QERHEXSV]
 WIRXIRGIERH MR EHHMXMSR MJ GSRZMGXIH LI [MPP VIGIMZI E JMZI]IEV GSRWIGYXMZI QERHEXSV] WIRXIRGI FIGEYWI LI LEW E TVMSV GSRZMGXMSR
 JSV GSGEMRI XVEJJMGOMRK JSV [LMGL LI VIGIMZIH E WXEXI WIRXIRGI SJ  ]IEVW MR   -R XLMW GEWI MR %YKYWX  LI LEH ER
 IZMHIRXMEV] LIEVMRK SR TVSFEFPI GEYWI EJXIV [LMGL LI EKVIIH XS E ZSPYRXEV] SVHIV SJ HIXIRXMSR

 8LI GSYVX JMRHW XLEX XLI KSZIVRQIRX LEW QIX MXW FYVHIR XS WLS[ F] E TVITSRHIVERGI SJ XLI IZMHIRGI XLEX RS GSRHMXMSRW SJ VIPIEWI [MPP
 VIEWSREFP] EWWYVI XLI HIJIRHERX W ETTIEVERGI EW VIUYMVIH ERH F] GPIEV ERH GSRZMRGMRK IZMHIRGI XLEX RS GSRHMXMSRW [MPP VIEWSREFP]
 EWWYVI XLI WEJIX] SJ XLI GSQQYRMX] 8LI MRWXERX SJJIRWI MRZSPZIH 1V 3VXM^ 'LETEVVS W EPPIKIHP] LIPTMRK XS VIGIMZI E OMPSKVEQ
 WLMTQIRX SJ GSGEMRI JVSQ SYXWMHI XLI GSRXMRIRXEP 9RMXIH 7XEXIW ,I MW JEGMRK E ]IEV QERHEXSV] QMRMQYQ WIRXIRGI 8LI
 KSZIVRQIRX W IZMHIRGI [LMPI TIVLETW RSX MVSRGPEH MW WXVSRK ,I TVIZMSYWP] WIVZIH XIR ]IEVW MR GSRRIGXMSR [MXL E WXEXI GEWI JSV
 TVIGMWIP] XLI WEQI GVMQI LI MW GLEVKIH [MXL LIVI ,I [EW SRP] VIPIEWIH JVSQ XLEX PIRKXL] WIRIXRGI MR  8LI KSZIVRQIRX LEW
 IZMHIRGI XLEX LI YWIH ER EPMEW MR  [LIR WXSTTIH JSV XVEJJMG SJJIRWIW ERH XLIR JEMPIH XS ETTIEV MR WXEXI HMWXVMGX GSYVX JSV XLSWI
 GLEVKIW XLI HIJEYPX [EVVERX MW WXMPP SYXWXERHMRK 8LI KSZIVRQIRX LEW EPWS VEMWIH UYIWXMSRW EFSYX [LIXLIV 1V 3VXM^ 'LETEVVS MW IZIR
 [LS LI WE]W LI MW EW LMW WSGMEP WIGYVMX] RYQFIV MW EWWSGMEXIH [MXL WSQISRI [LS ETTEVIRXP] TEWWIH E[E] WSQI ]IEVW EKS 8LI GSYVX
 RSXIW XLEX LI XSPH TVIXVMEP WIVZMGIW XLEX LI HSIW RSX ORS[ XLI [LIVIEFSYXW SJ LMW TEVIRXW LI ETTEVIRXP] LEW RS JEQMP] LI LEW RS
 WXEFPI [SVO LMWXSV] LI TVIZMSYWP] [EW YREFPI XS WIGYVI 1EWW ,IEPXL ERH LEW RS EWWIXW )ZIR EWWYQMRK EVKYIRHS XLEX LI MW E
 GMXM^IR XLIWI JEGXW XSKIXLIV VEMWI EX PIEWX WSQI UYIWXMSR EFSYX LMW XVYI MHIRXMX] ,MW SRP] LYQER XMI XS XLMW HMWXVMGX ETTIEVW XS FI LMW
 KMVPJVMIRH [LS LEW SJJIVIH XS EPPS[ LMQ XS PMZI [MXL LIV MJ VIPIEWIH

 1V 'LETEVVS WYJJIVW JVSQ LMKL FPSSH TVIWWYVI ,I EVKYIW XLEX XLMW TYXW LMQ EX KVIEXIV VMWO XS KIX WIVMSYWP] MPP JVSQ XLI 'SZMH ZMVYW
 8LI GSYVX EWWYQIW XLMW MW XVYI FYX HSIW RSX JMRH XLEX XLI VMWOW EWWSGMEXIH [MXL XLI TVIWIRX TERHIQMG SYX[IMKL XLI WIVMSYW VMWO SJ JPMKLX
 ERH HERKIV XS XLI GSQQYRMX] XLEX [SYPH FI TSWIH F] 1V 3VXM^ 'LETEVVS W VIPIEWI




                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding.

Date:                                                                       W 4EKI /IPPI]
                                                                                United States Magistrate Judge




                                                                                                                                 Page 3 of 3
